        Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION

 ADAM MATTISON,                              )
                                             )        Civil Action No. 6:18-cv-104
      Plaintiff,                             )
                                             )
 v.                                          )
                                             )        JURY TRIAL DEMANDED
 EAST COAST LUBE, INC. and                   )
 LAWRENCE CAMPBELL,                          )
 individually,                               )
                                             )
      Defendants.


                         COMPLAINT FOR DAMAGES

        Now comes Plaintiff Adam Mattison, by and through counsel, and files this

his Complaint for Damages against Defendants East Coast Lube, Inc. (hereinafter

“Defendant East Coast Lube”) and Lawrence Campbell (“Defendant Campbell”),

individually (collectively “Defendants”), and shows this court as follows:

                         PRELIMINARY STATEMENT

          1. This is a challenge to Defendants’ unlawful practice of not paying

overtime to salaried employees in non-exempt positions.

          2. Plaintiff brings this lawsuit to remedy Defendants’ violation of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §201 et seq., by virtue of Defendants’

practice, policy and procedure of failing to pay non-exempt employees overtime

compensation for hours worked in excess of forty (40) per workweek.

                                      Page 1 of 7
      Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 2 of 7



                          JURISDICTION AND VENUE

         3. This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

         4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

some or all of the Defendants reside within this Court’s jurisdiction, and because

all, or a substantial part of, the events or omissions giving rise to Plaintiff’s claims

occurred within this Court’s jurisdiction.

                                   THE PARTIES

         5. At all times relevant, Plaintiff was a citizen of the United States and a

resident of Screven County, Georgia.

         6. At all times relevant herein, Plaintiff was an employee within the

meaning of 29 U.S.C. § 203(e).

         7. Defendant East Coast Lube, Inc. is a foreign corporation qualified and

licensed to do business in Georgia, and at all times material hereto has conducted

business within this district and is subject to the jurisdiction of this court.

         8.Defendant East Coast may be served with process by delivering a copy

of the Summons and Complaint to its Registered Agent, Debbie Campbell, 7209

Waters Avenue, Savannah, GA 31406.

         9. Defendant, Lawrence Campbell, (“Defendant Campbell”) is the Chief

Executive Officer of Defendant East Coast and at all times relevant herein was a


                                       Page 2 of 7
     Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 3 of 7



resident of the State of Florida. Defendant Campbell can be served at 3995 Pebble

Brooke Circle South, Orange Park, FL 32065. Upon information and belief, at all

times relevant herein, Defendant Campbell exercised daily operational control

over the business operations of Defendant East Coast, including, but not limited to

exercising control and discretion regarding employment decisions, scheduling

employees for work, establishing and managing payroll policies and procedures

involving overtime pay, establishing rates of compensation for individual

employees, controlling expenditures of company funds, and issuing payroll to

employees.

        10. At all times relevant herein, Defendants were and are employers

within the meaning of 29 U.S.C. § 203(d).

        11.Defendants are governed by and subject to the FLSA, 29 U.S.C. §204

and §207.

                                     FACTS

        12. Plaintiff was first employed by Defendants on October 11, 2017 as a

lube tech for which he was paid overtime. Thereafter, Plaintiff was employed by

Defendants from approximately January 1, 2018 to August 11, 2018 as a floating

manager and as an assistant manager (hereinafter, the ''Covered Period'').

        13.In his capacity as a floating manager and as an assistant manager,

Plaintiff’s primary duties consisted of non-exempt work such as checking fluid


                                    Page 3 of 7
      Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 4 of 7



levels; tire rotations; checking tire pressures; changing oil; changing transmission

fluids; and general vehicle maintenance.

        14. Throughout the Covered Period, Plaintiff was paid a fixed salary,

irrespective of the hours he worked in any given week.

        15. Throughout the Covered Period, Plaintiff's regular rate of pay from

Defendants was Seventeen Dollars and 50/100 Cents ($17.50) per hour.

        16. Plaintiff regularly and consistently worked over forty (40) hours per

week and averaged at least fifty-five (55) hours worked per week.

        17. Although Plaintiff routinely worked in excess of forty (40) hours per

week during the Covered Period, Defendants failed to pay an overtime premium

for hours in excess of forty (40) hours.

        18.Defendants knew or had reason to know that Plaintiff regularly worked

in excess of 40 hours in workweeks without overtime compensation.

        19.Defendants are governed by and subject to the FLSA, 29 U.S.C. §204

and §207.

        20.Defendant failed to pay Plaintiff the overtime wage differential

required by the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over

forty (40) hours in a workweek.

        21. The above payroll practices were widespread and resulted in overtime

wage violations of the FLSA, 29 U.S.C. §§ 201-219.


                                     Page 4 of 7
      Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 5 of 7



                COUNT I - FAIR LABOR STANDARDS ACT
                      (FLSA Overtime Violations)

        22.Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

        23. FLSA      requires   “non-exempt”        employees    receive    overtime

compensation of “not less than one and one-half times” the employees’ “regular

rate” of pay. 29 U.S.C. § 207(a)(1).

        24.Plaintiff is non-exempt under the FLSA, 29 U.S.C. §201 et seq.

        25. Defendants did not pay overtime compensation to Plaintiff at the rate

of one and one-half times his regular rate for all of his overtime hours.

        26. Plaintiff should have been paid overtime wages in the amount of

150% of his normal hourly rate for all hours worked in excess of forty (40) hours

per workweek.

        27.Defendants have violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of forty (40) hours in

given workweeks.

        28. Defendants have engaged in a series of unlawful acts, practices,

policies, and procedures in violation of the FLSA, including refusing and/or

failing to calculate and pay Plaintiff overtime wages as required by federal law.

        29. By engaging in these practices, Defendants willfully violated the

FLSA and regulations thereunder that have the force of law.



                                       Page 5 of 7
      Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 6 of 7



        30.Defendants knew or showed reckless disregard for their actions,

policies, and/or omissions violated the FLSA.

        31. Defendants’ unlawful conduct directly and proximately caused

Plaintiff to suffer damages for which he is entitled to judgment.

        32. Defendants’ violations have been willful and/or in reckless disregard

of Plaintiff’s rights and entitle Plaintiff to liquidated damages.

        33. As a result of Defendant’s violations of the FLSA, Plaintiff was

injured in that he did not receive wages due to him pursuant to the FLSA. 29

U.S.C. § 216(b) entitles him to an award of “unpaid overtime compensation” as

well as “an additional equal amount as liquidated damages.”

        34.29 U.S.C. § 216(b) further provides that “[t]he court ... shall, in

addition to any judgment awarded to the plaintiff, allow a reasonable attorney's fee

to be paid by the defendant, and costs of the action.”

        35. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover

from Defendants his unpaid overtime compensation, liquidated damages,

reasonable attorneys' fees and costs of this action, pursuant to 29 U.S.C. § 216 (b).

                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Honorable Court:

        A. Grant Plaintiff a trial by jury as to all triable issues of fact;




                                      Page 6 of 7
      Case 6:18-cv-00104-RSB-JEG Document 1 Filed 10/09/18 Page 7 of 7



        B. Enter judgment awarding Plaintiff unpaid wages pursuant to the

FLSA, 29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated damages as

provided by 29 U.S.C. §216, pre-judgment interest on unpaid wages pursuant to

29 U.S.C. §216, and court costs, expert witness fees, reasonable attorneys’ fees as

provided by 29 U.S.C. §216, and all other remedies allowed under the FLSA;

        C. Grant declaratory judgment declaring that Plaintiff’s rights have been

violated and that Defendant mis-classified Plaintiff as exempt from the overtime

requirements of the FLSA, and that Defendant’s violations of the FLSA were

willful and/or in reckless disregard of Plaintiff’s rights; and

        D. Award Plaintiff such further and additional relief as may be just and

appropriate.

               Respectfully submitted the 9th day of October, 2018.



                                        CHARLES HERMAN LAW

                                        /s/ Charles Herman
                                        Charles Herman
                                        Georgia Bar No. 142852
                                        Attorneys for Adam Mattison
7 East Congress Street, Suite 611A
Savannah, Georgia 31401
(912) 244-3999
(912) 257-7301 Facsimile
charles@charleshermanlaw.com



                                      Page 7 of 7
